

116 S4382 IS: To direct the Joint Committee on the Library to replace the bust of Roger Brooke Taney in the Old Supreme Court Chamber of the Capitol with a bust of Thurgood Marshall to be obtained by the Joint Committee on the Library and to remove certain statues from areas of the Capitol which are accessible to the public, to remove all statues of individuals who voluntarily served the Confederate States of America from display in the Capitol, and for other purposes.
U.S. Senate
2020-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4382IN THE SENATE OF THE UNITED STATESJuly 30, 2020Mr. Cardin (for himself, Mr. Van Hollen, and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo direct the Joint Committee on the Library to replace the bust of Roger Brooke Taney in the Old Supreme Court Chamber of the Capitol with a bust of Thurgood Marshall to be obtained by the Joint Committee on the Library and to remove certain statues from areas of the Capitol which are accessible to the public, to remove all statues of individuals who voluntarily served the Confederate States of America from display in the Capitol, and for other purposes.1.Replacement of bust of Roger Brooke Taney with bust of Thurgood Marshall(a)FindingsCongress finds the following:(1)While sitting in the Capitol, the Supreme Court issued the infamous Dred Scott v. Sandford decision on March 6, 1857. Written by Chief Justice Roger Brooke Taney, whose bust sits inside the entrance to the Old Supreme Court Chamber in the Capitol, this opinion declared that African Americans were not citizens of the United States and could not sue in Federal courts. This decision further declared that Congress did not have the authority to prohibit slavery in the territories.(2)Chief Justice Roger Brooke Taney’s authorship of Dred Scott v. Sandford, the effects of which would only be overturned years later by the ratification of the 13th, 14th, and 15th Amendments to the Constitution of the United States, renders a bust of his likeness unsuitable for the honor of display to the many visitors to the Capitol.(3)As Frederick Douglass said of this decision in May 1857, This infamous decision of the Slaveholding wing of the Supreme Court maintains that slaves are within the contemplation of the Constitution of the United States, property; that slaves are property in the same sense that horses, sheep, and swine are property; that the old doctrine that slavery is a creature of local law is false; that the right of the slaveholder to his slave does not depend upon the local law, but is secured wherever the Constitution of the United States extends; that Congress has no right to prohibit slavery anywhere; that slavery may go in safety anywhere under the star-spangled banner; that colored persons of African descent have no rights that white men are bound to respect; that colored men of African descent are not and cannot be citizens of the United States..(4)While the removal of Chief Justice Roger Brooke Taney’s bust from the Capitol does not relieve the Congress of the historical wrongs it committed to protect the institution of slavery, it expresses Congress’s recognition of one of the most notorious wrongs to have ever taken place in one of its rooms, that of Chief Justice Roger Brooke Taney’s Dred Scott v. Sandford decision.(b)Removal of bust of Roger Brooke TaneyNot later than 45 days after the date of enactment of this Act, the Joint Committee on the Library shall remove the bust of Roger Brooke Taney that is in the Old Supreme Court Chamber of the Capitol.(c)Replacement with bust of Thurgood Marshall(1)Obtaining bustNot later than 2 years after the date of enactment of this Act, the Joint Committee on the Library shall enter into an agreement to obtain a bust of Thurgood Marshall, under such terms and conditions as the Joint Committee considers appropriate consistent with applicable law.(2)PlacementThe Joint Committee on the Library shall place the bust obtained under paragraph (1) in the location in the Old Supreme Court Chamber of the Capitol where the bust of Roger Brooke Taney was located prior to removal under subsection (b).2.Removal of certain statues and bust(a)RemovalNot later than 45 days after the date of the enactment of this Act, the Joint Committee on the Library shall remove the statue of Charles Brantley Aycock, the statue of John Caldwell Calhoun, the statue of James Paul Clarke, and the bust of John Cabell Breckinridge from any area of the Capitol which is accessible to the public.(b)Storage of statuesThe Architect of the Capitol shall keep any statue and bust removed under subsection (a) in storage until the Architect and the State which provided the statue or bust arrange for the return of the statue or bust to the State.3.Requirements and removal procedures for statues in National Statuary Hall(a)RequirementsSection 1814 of the Revised Statutes (2 U.S.C. 2131) is amended by inserting (other than persons who served as an officer or voluntarily served in any other position in the Confederate States of America or in the military forces or government of a State while the State was in rebellion against the United States) after military services.(b)Statue removal procedures(1)In general(A)Identification by Architect of the CapitolThe Architect of the Capitol shall identify all statues on display in the Capitol that do not meet the requirements of section 1814 of the Revised Statutes (2 U.S.C. 2131), as amended by subsection (a).(B)Removal by Joint Committee on the LibraryThe Joint Committee on the Library shall arrange for the removal of each statue identified by the Architect of the Capitol under subparagraph (A) from the Capitol by not later than 120 days after the date of enactment of this Act.(2)Removal and return of statues(A)In generalSubject to subparagraph (C), the Architect of the Capitol shall arrange to transfer and deliver any statue that is removed under this subsection to the Smithsonian Institution.(B)Storage or display of statuesThe Board of Regents of the Smithsonian Institution shall follow the policies and procedures of the Smithsonian Institution, as in effect on the day before the date of enactment of this Act, regarding the storage and display of any statue transferred under subparagraph (A).(C)State requestsA statue provided for display by a State that is removed under this subsection shall be returned to the State, and the ownership of the statue transferred to the State, if the State so requests and agrees to pay any costs related to the transportation of the statue to the State.(3)Replacement of statuesA State that has a statue removed under this subsection shall be able to replace such statue in accordance with the requirements and procedures of section 1814 of the Revised Statutes (2 U.S.C. 2131) and section 311 of the Legislative Branch Appropriations Act, 2001 (2 U.S.C. 2132).(4)Authorization and appropriations(A)In generalThere are appropriated for the fiscal year ending September 30, 2021, out of any money in the Treasury not otherwise appropriated, $5,000,000 to carry out this section, including the costs related to the removal, transfer, security, storage, and display of the statues described in paragraph (1)(A), of which—(i)$2,000,000 shall be made available to the Architect of the Capitol; and(ii)$3,000,000 shall be made available to the Smithsonian Institution.(B)AvailabilityAmounts appropriated under subparagraph (A) shall remain available until expended.4.Authorization of appropriationsIn addition to the amounts appropriated under section 3(b)(4), there are authorized to be appropriated such sums as may be necessary to carry out this Act, and any amounts so appropriated shall remain available until expended.5.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Senate Budget Committee, provided that such statement has been submitted prior to the vote on passage.